DETAILED ACTION

Claim Objections
Claims 7 and 9 are objected to because of the following informalities:  The term “groves” appears to be a typographical error intended to read “grooves.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (2001/0016999).
In reference to claim 8, Williams discloses a firearm, comprising:
a frame comprising a grip (figure 3, frame 12); 
a main spring cap (figure 3, element 50); 
a main spring retainer (figure 3, element 60); 
a main spring (figure 3, element 54); 
a backstrap assembly slidably coupled with the grip, the backstrap assembly comprising a cavity, wherein the main spring cap, the main spring retainer, and the main spring are positioned within the cavity (figure 3, 5, and 7-9, backstrap assembly 44 or 44+71; element 44 clearly shown with a cavity, as claimed); 
a pin to retain the main spring cap, the main spring retainer, and the main spring in the cavity (figures 3, 5, and 7-9, pin 53); 
a coupling pin (figures 3 and 7-9, coupling pin 64); and Application No:Page 4 
a plurality of openings for the coupling pin, wherein the coupling pin prevents the backstrap from slidably decoupling from a firearm (figures 7-9, pin bore 68 is open at each end, and thus, has an opening at each end).

In reference to claim 6, Williams clearly discloses a backstrap assembly as claimed, as set forth above in the reference to claim 8. Also see figure 3, which shows the following parts of the backstrap assembly: the coupling pin 64 and an opening for pin 53 (element 48).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Williams.
Williams discloses the claimed invention, except for wherein the grip comprises one or more tongues and the backstrap comprises one or more grooves; wherein the tongue(s) engage the groove(s) to couple the backstrap with the grip. However, it is noted that Williams does disclose the opposite arrangement (figure 3: tongues 45; grooves defined, in part, by elements 63). However, a person of ordinary skill in the art would be apprised of the fact that the opposite arrangement—that claimed by Applicant—would achieve the same coupling function in a predictable manner. Thus, it would have been obvious to a person of ordinary skill in the art to modify Williams to reverse the arrangement of the tongue(s) and groove(s) to match that claimed by .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11022388. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims set forth each and every feature of the application claims, with the exception of the plurality of openings receiving a coupling pin. However, the prior art teaches that it is known to provide a backstrap assembly with a plurality of openings for the receipt of a coupling pin, in order to lock the backstrap assembly to a firearm. Thus, it would have been obvious to one of ordinary skill in the art to provide the backstrap assembly and firearm of the patent with a plurality of openings for the receipt of a coupling pin, in order to lock the backstrap assembly to the firearm. Thus, the application claims are not patentably distinct from the patent claims.


Conclusion
: Hochstrate et al. (2006/0150466), McGarry (2011/0219656), Rozum et al. (2012/0023801), Bardy (2013/0036644), Chen (2017/0205168), Barrett (4520585), Smith et al. (4570370), Cupp (5231237), and DiChario (9310160).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641